     Case 3:19-cv-00655-MMD-CLB Document 36 Filed 01/06/21 Page 1 of 1



1

2

3

4

5

6                               UNITED STATES DISTRICT COURT

7                                       DISTRICT OF NEVADA

8                                                  ***

9     BRUCE BIRCH,                                          Case No. 3:19-cv-00655-MMD-CLB
10                                         Plaintiff,               ORDER
             v.
11
      PAM DELPORTO, et al.,
12
                                       Defendants.
13

14

15
            The Court previously ordered Plaintiff to file his amended complaint by December
16
     28 2020.     (ECF No. 27).      However, the Court has been notified that Plaintiff was
17
     hospitalized. Therefore, Plaintiff is sua sponte granted an extension of time until February
18
     26, 2021 to file an amended complaint.
19
            IT IS THEREFORE ORDERED that Plaintiff shall file any amended complaint on
20
     or before February 26, 2021.
21
            IT IS FURTHER ORDERED that failure to comply with this order may result in
22
     dismissal of this action for failure to state a claim.
23
            DATED: January 6, 2021.
24

25                                               UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                        1
